Exhibit Energy King, Inc. Hires New CEO May 28, 2008 7:15 AM ET Energy King, Inc. (OTCBB:ENKG), a residential HVAC and plumbing services industry leader, announced today that Jeff R. Hultman has been named its new Chief Executive Officer and Alan Mintz it’s Chief Operations Officer. Company Founder Alan Mintz said, “We have been searching for a candidate that had a strong track record in the capital and public markets, with experience in building companies in the service sector. Jeff fits this profile perfectly. His track record is very impressive, and we believe he has the right mix of management and operations skills to bring substantial growth to Energy King.” Mr. Mintz added, “My position as CEO was always intended to be temporary and as COO I can now focus on my expertise in acquisitions and operations, capitalizing on my 35 years of HVAC industry knowledge, contacts and experience.” “I am thrilled to join Energy King as its CEO at this pivotal time,” Hultman said. “The home services sector is a multi-billion dollar industry, yet very fragmented, making for a great opportunity to build a national brand, and ENKG is well positioned to be a market leader.” Hultman continued, “I have built two businesses to over $1 billion in market capitalization, and hope to achieve similar success with ENKG. I believe these prior successes will serve me well in building shareholder value for the Company.” Mr.
